Per Curiam:
We agree with the learned judge below that Mauricio W. Gillmer took a title in fee-simple, under his mother’s will,' to the real estate described in the bill. The language of the will is as follows:
“Item: I give and bequeath to my son Mauricio Wanderly Gillmer all my real and personal estate. Should he die without leaving to any person, then to my brother William T. Ray during his life; after his death, to all the children and grandchildren of my sister-in-law Margaret Smith Lock, of Tennessee. The paper that I have given to my brother William T. Ray I want to remain as it is.”
The first sentence above quoted gives a fee to her son. So much is olear. The second is not clear, and upon this ground alone we might affirm this case, as a fee is not to be taken away by words of doubtful meaning. The most that the writer can make of the second sentence is, that itds an expression of the testator’s desire that her son shall make a will, and leave the property to some one. This, if so, would be precatory, — the mere expression of a wish. If, however, we regard it as a condition that he shall make a will, the condition is void, under all the authorities. In any view, we think the decree is free from error.
The decree is affirmed, and the appeal dismissed at the costs of the appellants.